PER CURIAM.
This case is before us for the second time on writs sought by counsel for the plaintiff during the course of its trial. The trial *189judge, in each instance, feeling bound by the holding in State ex rel. Marston v. Marston, 223 La. 1046, 67 So.2d 587, has stayed the proceedings in his court while the application for writs was pending here.
 We thought we had ¡made it clear in our per curiam to the refusal of the first writ in the instant case that the holding in the Marston case was not intended to interfere with the orderly processes of trial in the district courts. In order, however, to avoid any further misunderstanding, and to make the position of this court abundantly clear, any language to be found in the Marston case to the contrary notwithstanding, in the trial of all cases, whether civil or criminal, it is within the sound discretion of the trial judge to determine whether or not the proceedings during the course of a trial being had before him should be stayed while the litigant complaining of an adverse ruling seeks writs to this court, and that it is also within the sound discretion of the trial judge to determine and fix the time within which such application should be made, and that it is-only when there has been a clear abuse of that discretion that this court will interfere, and, even then, only when it is shown that the abuse of that discretion will result in irreparable injury to the complaining party.
In this application no such showing has been made. The writs will, therefore, be refused.